DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Shift of Invention
The general policy of the USPTO is that applicants are not permitted to shift to claim another invention after an election is made and an Office Action on the merits is made on the elected invention (MPEP 819).  
For the instant application, a non-final Office Action (9/15/2020) was prepared with respect to the claim set of 1/28/2020.  This claim set consisted of 20 claims all drawn to a method of treating a cardiovascular disorder comprising administering a triethylenetetramine succinic acid salt having a purity of about 95% pure.  
Inventor’s response (3/15/2021) to this non-final Office Action included a claim set which added new claims which further defined the previously presented method (new claims 21-26 and 58).  This claim set also presented new claims 27-32 drawn to an isolated triethylenetetramine disuccinate salt of various purities, new claims 33 and 34 drawn to a pharmaceutical composition comprising triethylenetetramine disuccinate having a particular purity, new claim 35 drawn to a isolated triethylenetetramine disuccinate salt of a determined purity, new claims 36-40 drawn to a crystalline form of triethylenetetramine disuccinate, new claims 41-47 drawn to pharmaceutical compositions of triethylenetetramine disuccinate having various purities for oral administration, and new claims 48-57 drawn to a method of treating undesired copper levels comprising administering triethylenetetramine disuccinate of a particular purity.  
The application was then abandoned (7/23/2021) and subsequently revived (12/10/2022).  
With the revival, the claim set was amended such that claims 1-32, 40, 42-46, 51, 52, 57 and 58 were canceled.  Thus, the pending claims at this point in the prosecution are: claims 33 and 34 drawn to a pharmaceutical composition comprising triethylenetetramine disuccinate having a particular purity, claim 35 drawn to an isolated triethylenetetramine disuccinate salt of a determined purity, claims 36-39 drawn to a crystalline form of triethylenetetramine disuccinate, claims 41 and 47 drawn to pharmaceutical compositions of triethylenetetramine disuccinate having various purities for oral administration, and 48-50 and 53-56 drawn to a method of treating undesired copper levels comprising administering triethylenetetramine disuccinate of a particular purity.  
The examiner notes, however, that all pending claims are now drawn to inventions which are independent or distinct from the invention originally claimed, for the following reasons: there are now claims which are directed to completely different statutory categories of invention (compounds/compositions), and where the pending claims are drawn to the same statutory category (a method), this method is independent and distinct from the method originally claimed.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, at this point in the prosecution, claims 33-39, 41, 47-50 and 53-56 (i.e. all pending claims) are withdrawn as being drawn to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

112 Rejections Withdrawn
The rejections of claims 2-4, 7 and 8 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment. The amendment cancels the claims.  

103 Rejections Withdrawn
The rejections of claims 1-20 under 35 USC 103, outlined in the previous Office Action, have been overcome by inventor’s amendment.  The amendment cancels the claims.  

Double Patenting Rejections Withdrawn
The nonsatutory double patenting rejection of claims 1-20, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        5/4/2022